Exhibit 10.75

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of March 7, 2018, by and
between Rockwell Medical, Inc., a Michigan corporation (the “Company”), and
Thomas E. Klema (“Executive”), subject to the terms and conditions defined in
this Agreement.

 

WHEREAS, the Company and Executive desire that Executive continue to be employed
by the Company to act as the Company’s Vice President, Chief Financial Officer,
Treasurer and Secretary, subject to the terms and conditions set forth in this
Agreement.  Executive’s employment shall also be subject to such policies and
procedures as the Company may from time to time implement;

 

NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and Executive hereby agree as follows:

 

1.                                      Certain Definitions.  Certain
definitions used herein shall have the meanings set forth on Exhibit A attached
hereto.

 

2.                                      Term of the Agreement.  The term
(“Term”) of this Agreement shall commence on the date first above written and
shall continue for an initial term of 24 months or until terminated as provided
in Section 7 hereof.  Following the expiration of the initial Term, the Term
will automatically be renewed for successive 12-month periods upon the
expiration date of the initial Term and on each anniversary date of the
expiration date of the initial Term, unless either party delivers to the other
party a written notice of non-renewal at least 90 days in advance of the
upcoming expiration date.  Upon the occurrence of a Change of Control during the
Term of this Agreement, including any amendments hereto, this Agreement shall
automatically be extended until the end of the Effective Period.  On the date of
termination of employment, Executive acknowledges that he shall immediately be
deemed to have resigned all employment and related job duties and
responsibilities with the Company, including, without limitation any and all
positions on any committees or boards of the Company or any affiliated company;
provided, however, that nothing in this sentence shall be deemed to be a
resignation without Good Reason or cause for Executive’s termination for Cause. 
Executive agrees to sign all reasonable documentation evidencing the foregoing
as may be presented to Executive for signature by the Company.

 

3.                                      Executive’s Duties and Obligations.

 

(a)                                 Duties.  Executive shall serve as the
Company’s Vice President, Chief Financial Officer, Treasurer and Secretary. 
Executive shall report to the President and Chief Executive Officer and have
such other duties, responsibilities and authorities as are customarily
associated with the positions of Vice President, Chief Financial Officer,
Treasurer and Secretary of a company of the size and nature of the Company, and
such additional duties and responsibilities consistent with his position as may,
from time to time, be assigned to him by either the President and Chief
Executive Officer or the Board of Directors of the Company (the “Board”).

 

--------------------------------------------------------------------------------


 

(b)                                 Location of Employment.  Executive’s
principal place of business shall be at the Company’s headquarters in Wixom,
Michigan.  In addition, Executive acknowledges and agrees that the performance
by Executive of Executive’s duties shall require travel.

 

(c)                                  Confidential Information and Inventions
Matters.  In consideration of the covenants contained herein, Executive has
executed and agrees to be bound by the Company’s form of Employee
Confidentiality, Assignment of Inventions, Non-Interference and Non-Competition
Agreement (the “Confidentiality Agreement”), a form of which is attached to this
Agreement as Exhibit B.  Executive shall comply at all times with the terms and
conditions of the Confidentiality Agreement and all other reasonable policies of
the Company governing its confidential and proprietary information.

 

4.                                      Devotion of Time to Company’s Business.

 

(a)                                 Full-Time Efforts.  During Executive’s
employment with the Company, Executive shall devote substantially all of
Executive’s time, attention and efforts to the proper performance of Executive’s
implicit and explicit duties and obligations hereunder to the reasonable
satisfaction of the Company.

 

(b)                                 No Other Employment.  During Executive’s
employment with the Company, Executive shall not, except as otherwise provided
herein, directly or indirectly, render any services of a commercial or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior written consent of the Board;
provided, however, that it shall not be a violation or breach of this Agreement
for Executive to (i) accept speaking or presentation engagements in exchange for
honoraria; (ii) serve on boards of charitable organizations or participate in
charitable, educational, religious or civic activities; (iii) attend to his and
his family’s personal affairs; or (iv) own no more than one percent (1%) of the
outstanding equity securities of a corporation whose stock is listed on a
national stock exchange, so long as such activities are not adverse to the
Company’s interests and do not materially interfere with the performance of
Executive’s duties hereunder.

 

(c)                                  Non-Competition During and After
Employment.  During the Term and for 12 months from the Date of Termination,
Executive shall not, directly or indirectly, without the prior written consent
of the Company, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity compete with the Company in the business of developing
or commercializing (i) drug products, drug therapies and concentrates/dialysates
that target end-stage renal disease and chronic kidney disease resulting in the
treatment of iron deficiency, secondary hyperparathyroidism and hemodialysis or
(ii) any product or process developed and commercialized, or under development,
in whole or in part, by the Company during Executive’s employment.  During the
Term and for 12 months from the Date of Termination, Executive shall not
solicit, encourage, induce or endeavor to entice away from the Company, or
otherwise interfere with the relationship of the Company with, any person who is
employed or engaged by the Company as an employee, consultant or independent
contractor or who was so employed or engaged at any time during the six
(6) months preceding the Date of Termination; provided, that nothing herein
shall prevent Executive from engaging in discussions regarding employment, or
employing, any such employee, consultant or independent contractor (i) if such
person shall

 

2

--------------------------------------------------------------------------------


 

voluntarily initiate such discussions without any such solicitation,
encouragement, enticement or inducement prior thereto on the part of Executive
or (ii) if such discussions shall be held as a result of, or any employment
shall be the result of, the response by any such person to a written employment
advertisement placed in a publication of general circulation, general
solicitation conducted by executive search firms, employment agencies or other
general employment services, not directed specifically at any such employee,
consultant or independent contractor.

 

(d)                                 Injunctive Relief.  In the event that
Executive breaches any provisions of Section 4(c) or of the Confidentiality
Agreement or there is a threatened breach thereof, then, in addition to any
other rights which the Company may have, the Company shall be entitled, without
the posting of a bond or other security, to injunctive relief to enforce the
restrictions contained therein.  In the event that an actual proceeding is
brought in equity to enforce the provisions of Section 4(c) or the
Confidentiality Agreement, Executive shall not urge as a defense that there is
an adequate remedy at law nor shall the Company be prevented from seeking any
other remedies which may be available.

 

(e)                                  Reformation.  To the extent that the
restrictions imposed by Section 4(c) are interpreted by any court to be
unreasonable in geographic and/or temporal scope, such restrictions shall be
deemed automatically reduced to the extent necessary to coincide with the
maximum geographic and/or temporal restrictions deemed by such court not to be
unreasonable.

 

5.                                      Compensation and Benefits.

 

(a)                                 Base Compensation.  During the Term, the
Company shall pay to Executive base annual compensation (“Base Salary”) of
$442,007, payable in accordance with the Company’s regular payroll practices and
less all required withholdings benefits as hereinafter set forth in this
Section 5.  Executive’s Base Salary shall be reviewed annually and may be
increased based on an assessment of Executive’s performance, the performance of
the Company, inflation, the then prevailing salary scales for comparable
positions and other relevant factors; provided, however, that any increase in
Base Salary shall be solely within the discretion of the Board.  Executive’s
Base Salary shall not be subject to reduction from the level in effect hereunder
from time to time, other than pursuant to a salary reduction program of general
application to employment contract executives of the Company.

 

(b)                                 Bonuses.  During the Term, Executive shall
be eligible for year-end bonuses, which may be paid in either cash or equity, or
both (any such bonus an “Annual Bonus”), with a target of up to 100% of Base
Salary (the “Target Bonus”), as may be awarded pursuant to any annual executive
bonus plan and related corporate goals approved solely at the discretion of the
Board.  Any such Annual Bonus shall contain such rights and features as are
typically afforded to other contract executives of the Company.

 

(c)                                  Long-Term Incentive Grants.  During the
Term, Executive shall be eligible for annual long-term incentive grants, which
may be paid in either cash or equity, or both (any such grants a “Long-Term
Incentive Grant”), as may be awarded solely at the discretion of the Board;
provided that the Board shall be under no obligation whatsoever to grant such
discretionary Long-Term Incentive Grants.  Any Long-Term Incentive Grants issued
to Executive shall be governed by the Company’s then-applicable long-term
incentive plan and any

 

3

--------------------------------------------------------------------------------


 

long-term incentive grant agreement(s) under the then applicable long-term
incentive plan by which they are issued.

 

(d)                                 Benefits.  During the Term, Executive shall
be entitled to participate in all employee benefit plans, programs and
arrangements made available generally to the Company’s senior executives or to
its employees on substantially the same basis that such benefits are provided to
such senior executives (including, without limitation, profit-sharing, savings
and other retirement plans (e.g., a 401(k) plan) or programs, medical, dental,
hospitalization, vision, short-term and long-term disability and life insurance
plans or programs, accidental death and dismemberment protection, travel
accident insurance, supplemental long-term disability insurance, insurance and
operating costs, and any other employee welfare benefit plans or programs that
may be sponsored by the Company from time to time, including any plans or
programs that supplement the above-listed types of plans or programs, whether
funded or unfunded); provided, however, that nothing in this Agreement shall be
construed to require the Company to establish or maintain any such plans,
programs or arrangements.

 

(e)                                  Vacations.  During the Term, Executive
shall be entitled to 25 days paid vacation per year, or such greater amount as
may be earned under the Company’s standard vacation policy, to be earned ratably
throughout the year.  Vacation days may be carried from one year to the next in
accordance with the Company vacation policy, provided that the Executive shall
not be entitled to accrue a balance of more than 40 vacation days.

 

(f)                                   Reimbursement of Business Expenses. 
Executive is authorized to incur reasonable expenses in carrying out Executive’s
duties and responsibilities under this Agreement and the Company shall reimburse
Executive for all such expenses, in accordance with reasonable policies of the
Company, including but not limited to business-related air travel, meals and
lodging.  In addition, the Company shall promptly reimburse the Executive for
all reasonable legal fees incurred by the Executive in connection with the
review, negotiation, drafting and execution of this Agreement, up to a cap of
$5,000.

 

6.                                      Change of Control Benefits.

 

(a)                                 Bonus.  In the event of a Change of Control,
Executive shall be awarded an Annual Bonus for each fiscal year of the Company
ending during the Effective Period that is at least equal to the Target Bonus,
so long as Executive is employed on the last day of such fiscal year.  Such
Annual Bonus(es) will be paid no later than the 15th day of the third month
following the end of such fiscal year to which such bonus relates.

 

(b)                                 Long-Term Incentive Grants.  Notwithstanding
any provision to the contrary in any of the Company’s long-term incentive plans
or in any stock option or restricted stock agreement between the Company and
Executive, in the event of a Change of Control, all vested and unvested shares
of restricted stock and all vested and unvested options to acquire Company stock
and/or restricted stock held by Executive shall be assumed by the successor
entity or parent or subsidiary of the successor entity; and further, if the
Company is not the surviving entity, Executive shall be entitled to receive in
exchange for, or in respect of, all shares of restricted stock and all options
in the Company’s common stock, shares and options to acquire shares of the
successor entity or parent or subsidiary of the successor entity, or other
similar

 

4

--------------------------------------------------------------------------------


 

rights that are substantially the economic equivalent of the Executive’s
restricted stock and stock options in the Company’s common stock immediately
prior to the Change of Control.

 

7.                                      Termination of Employment.

 

(a)                                 Termination by the Company for Cause or
Termination by Executive without Good Reason, Death or Disability.

 

(i)                                     In the event of a termination of
Executive’s employment by the Company for Cause, a termination by Executive
without Good Reason, or in the event this Agreement terminates by reason of the
death or Disability of Executive, Executive shall be entitled to any unpaid
compensation accrued through the last day of Executive’s employment, a lump sum
payment in respect of all accrued but unused vacation days at Executive’s Base
Salary in effect on the date such vacation was earned, and payment of any other
amounts owing to Executive but not yet paid, less any amounts owed by Executive
to the Company.  Executive shall not be entitled to receive any other
compensation or benefits from the Company whatsoever (except as and to the
extent the continuation of certain benefits is required by law).

 

(ii)                                  In the case of a termination due to death
or Disability, notwithstanding any provision to the contrary in any stock option
or restricted stock agreement between the Company and Executive, all shares of
restricted stock and all options to acquire Company stock held by Executive
shall accelerate and become fully vested upon the Date of Termination (and all
options shall thereupon become fully exercisable), and all stock options shall
continue to be exercisable for the remainder of their stated terms.

 

(b)                                 Termination by the Company without Cause or
by Executive for Good Reason.  If (x) Executive’s employment is terminated by
the Company other than for Cause, death or Disability (i.e., without Cause) or
(y) Executive terminates employment with Good Reason, then Executive will
receive the amounts set forth in Section 7(a)(i) and, on the condition that the
Executive signs a separation agreement containing a plenary release of claims in
a form acceptable to the Company within fifty (50) days after the Date of
Termination and such plenary release becomes final, binding and irrevocable, the
Executive shall also be entitled to receive the following from the Company:

 

(i)                                     An amount equal to Executive’s Base
Salary then in effect (determined without regard to any reduction in such Base
Salary constituting Good Reason), payable in equal installments in accordance
with the Company’s regular payroll schedule, from the Date of Termination to the
date that is twelve (12) months after the Date of Termination (the “Severance
Period”); provided, however, that each installment payable before the plenary
release becomes final, binding and irrevocable shall not be paid to the
Executive until such plenary release becomes final, binding and irrevocable (at
which time all such amounts that would have been paid but for the delay
described in this clause (i) shall be paid);

 

(ii)                                  During the Severance Period, if Executive
elects to continue Company medical benefits through the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company shall continue to pay
the Company’s costs of such benefits as Executive elects to continue under the
same plans and on the same terms and conditions as such

 

5

--------------------------------------------------------------------------------


 

benefits are provided to active employees of the Company for up to eighteen (18)
months.  If for any reason COBRA coverage is unavailable at any time during the
Severance Period, the Company shall reimburse Executive no less frequently than
quarterly in advance an amount which, after taxes, is sufficient for Executive
to purchase medical and dental coverage for Executive and Executive’s dependents
that is substantially equivalent to the medical and dental coverage that
Executive and Executive’s dependents were receiving immediately prior to the
Date of Termination and that is available to comparable active employees,
reduced by the amount that would be paid by comparable active employees for such
coverage under the Company’s plans.  Company’s obligation under this
Section 7(b)(ii) shall terminate or be reduced to the extent that substantially
similar coverage (determined on a benefit-by-benefit basis) are provided by a
subsequent employer;

 

(iii)                               Upon the date that the plenary release
becomes final, binding and irrevocable, notwithstanding any provision to the
contrary in any stock option or restricted stock agreement between the Company
and the Executive, (A) Executive’s currently existing stock options which will
otherwise fully vest on October 2, 2018 shall immediately vest upon the Date of
Termination if such stock options have not otherwise previously vested and
(B) all vested stock options to acquire Company stock and all other similar
vested equity awards held by the Executive as of the Date of Termination shall
continue to be exercisable during the two (2)-year period from the Date of
Termination, subject to the ultimate expiration date of such awards;

 

(iv)                              Upon the date that the plenary release becomes
final, binding and irrevocable, notwithstanding any provision to the contrary in
the performance-based restricted stock agreement issued to Executive on or about
March 15, 2017 (“2017 Performance-Based Restricted Stock Award”), the 2017
Performance-Based Restricted Stock Award shall continue to be eligible to vest
during the two (2)-year period from the Date of Termination, provided that the
performance vesting terms thereof are achieved by the Company during such
period; and

 

(v)                                 Notwithstanding the foregoing, if Executive
engages in a material breach of any provision of this Agreement or the
Executive’s Confidentiality Agreement during the Severance Period (or the period
applicable to such obligation, if shorter or longer), and such breach is not
cured within five business days after receipt from the Company of notice
thereof, then the Company’s continuing obligations under this Section 7(b) shall
cease as of the date of the breach and the Executive shall be entitled to no
further payments hereunder.

 

(c)                                  Termination in connection with a Change of
Control.  In the event of a Change of Control, if Executive’s employment is
terminated by the Company other than for Cause or by Executive for Good Reason
during the Effective Period, then Executive shall be entitled to receive the
following from the Company:

 

(i)                                     All amounts and benefits described in
Section 7(a)(i) above;

 

(ii)                                  Within 10 days after the Date of
Termination, a lump sum cash payment equal to the Target Bonus multiplied by the
fraction obtained by dividing the number of days Executive was employed during
the calendar year in which the Date of Termination occurs by 365;

 

6

--------------------------------------------------------------------------------


 

(iii)                               Within 10 days after the Date of
Termination, a lump sum cash payment in an amount equal to 1.5 times the sum of
(A) Executive’s Base Salary then in effect (determined without regard to any
reduction in such Base Salary constituting Good Reason) plus (B) 50% of
Executive’s Target Bonus; provided, however, that if Executive’s employment is
terminated prior to the consummation of a Change of Control but under
circumstances that would cause the Change of Control Date to precede the date
that the Change of Control is consummated, such amount will be paid in equal
installments in accordance with the Company’s regular payroll schedule over the
Severance Period described in Section 7(b)(ii), subject to all remaining
installments being paid in a lump sum on the Change in Control Date;

 

(iv)                              If Executive elects to continue Company
medical benefits under COBRA, for a period of eighteen (18) months following the
Date of Termination (the “Benefit Period”), the Company shall continue to pay
the Company’s costs of such benefits as Executive elects to continue under the
same plans and on the same terms and conditions as such benefits are provided to
active employees of the Company.  If for any reason COBRA coverage is
unavailable at any time during the Benefit Period, the Company shall reimburse
Executive no less frequently than quarterly in advance an amount which, after
taxes, is sufficient for Executive to purchase medical and dental coverage for
Executive and Executive’s dependents that is substantially equivalent to the
medical and dental coverage that Executive and Executive’s dependents were
receiving immediately prior to the Date of Termination and that is available to
comparable active employees, reduced by the amount that would be paid by
comparable active employees for such coverage under the Company’s plans. 
Company’s obligation under this Section 7(b)(iii) shall terminate or be reduced
to the extent that substantially similar coverage (determined on a
benefit-by-benefit basis) are provided by a subsequent employer;

 

(v)                                 Notwithstanding any provision to the
contrary in any stock option or restricted stock agreement between the Company
and Executive, all shares of restricted stock and all options to acquire Company
stock (or restricted shares and options to acquire shares of a successor entity
or parent or subsidiary of the successor entity issued or substituted for
restricted shares and options to acquire Company stock pursuant to
Section 6(b) hereof) held by Executive shall accelerate and become fully vested
upon the Date of Termination and all restrictions thereon shall be lifted, and
all stock options shall continue to be exercisable for the remainder of their
stated terms; and

 

(vi)                              Notwithstanding the foregoing, if Executive
engages in a material breach of any provision of this Agreement or Executive’s
Confidentiality Agreement during the Severance Period, and such breach is not
cured within five business days after receipt from the Company of notice
thereof, then the Company’s continuing obligations under this Section 7(c) shall
cease as of the date of the breach and the Executive shall be entitled to no
further payments or benefits hereunder.

 

8.                                      Notice of Termination.

 

(a)                                 Any termination of Executive’s employment by
the Company for Cause, or by Executive for Good Reason shall be communicated by
a Notice of Termination to the other party hereto given in accordance with
Section 12.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which:  (i) is given at least 10 days prior to the Date of

 

7

--------------------------------------------------------------------------------


 

Termination (at least 30 days in the case of Notice of Termination given by
Executive for Good Reason, following the notice and cure period set forth below
in the definition of Good Reason); (ii) indicates the specific termination
provision in this Agreement relied upon; (iii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated; and (iv) specifies the employment termination date.  The failure to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause will not waive any right of the
party giving the Notice of Termination hereunder or preclude such party from
asserting such fact or circumstance in enforcing its rights hereunder.  If
Executive elects to terminate this Agreement without Good Reason, Executive must
provide advance written notice of at least 90 days and the Company, at its sole
option, may elect to terminate Executive’s employment and this Agreement at any
point during the 90-day notice period.

 

(b)                                 A termination of employment of Executive
will not be deemed to be for Good Reason unless Executive gives the Notice of
Termination provided for herein within 30 days after Executive has actual
knowledge of the act or omission of the Company constituting such Good Reason
and Executive gives the Company a 30-day cure period to rectify or correct the
condition or event that constitutes Good Reason and Executive delivers final
Notice of Termination within 30 days of the date that Company’s failure to cure
deadline has expired, which final Notice must specify a Date of Termination of
no later than 30 days after the final Notice is provided.

 

9.                                      Mitigation of Damages.  Executive will
not be required to mitigate damages or the amount of any payment or benefit
provided for under this Agreement by seeking other employment or otherwise. 
Except as otherwise provided in Sections 7(b)(iv) and 7(c)(iv), the amount of
any payment or benefit provided for under this Agreement will not be reduced by
any compensation or benefits earned by Executive as the result of
self-employment or employment by another employer or otherwise.

 

10.                               Excess Parachute Excise Tax.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (including any acceleration) by the Company or any
entity which effectuates a transaction described in Section 280G(b)(2)(A)(i) of
the Code to or for the benefit of Executive (whether pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 10) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred with respect to such excise tax by Executive (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), the Company will automatically reduce such Payments to the
extent, but only to the extent, necessary so that no portion of the remaining
Payments will be subject to the Excise Tax, unless the amount of such Payments
that the Executive would retain after payment of the Excise Tax and all
applicable Federal, state and local income taxes without such reduction would
exceed the amount of such Payments that the Executive would retain after payment
of all applicable Federal, state and local taxes after applying such reduction. 
Unless otherwise elected by the Executive to the extent permitted under Code
Section 409A, the Company shall reduce or eliminate the Payments by first
reducing

 

8

--------------------------------------------------------------------------------


 

or eliminating any cash severance benefits (with the payments to be made
furthest in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any accelerated vesting of restricted stock or similar awards, then
by reducing or eliminating any other remaining Payments; provided, that no such
reduction or elimination shall apply to any non-qualified deferred compensation
amounts (within the meaning of Section 409A of the Code) to the extent such
reduction or elimination would accelerate or defer the timing of such payment in
manner that does not comply with Section 409A of the Code.

 

(b)                                 All determinations required to be made under
this Section 10, including the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s independent auditors or such other
certified public accounting firm of national standing reasonably acceptable to
Executive as may be designated by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within 15 business days of the receipt of notice from Executive that there has
been a Payment, or such earlier time as is requested by the Company.  All fees
and expenses of the Accounting Firm shall be borne solely by the Company.  If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.

 

11.                               Legal Fees.  All reasonable legal fees and
related expenses (including costs of experts, evidence and counsel) paid or
incurred by Executive pursuant to any claim, dispute or question of
interpretation relating to this Agreement shall be paid or reimbursed by the
Company if Executive is successful on the merits pursuant to a legal judgment or
arbitration; if Executive is not successful, then the court or arbitrator shall
be entitled to award the Company its reasonable fees and expenses, including
attorneys’ fees.  Except as provided in this Section 11 or Section 5(f), each
party shall be responsible for its own legal fees and expenses in connection
with any claim or dispute relating to this Agreement.

 

12.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand or mailed within the continental United
States by first class certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

if to the Board or the Company:

 

Rockwell Medical, Inc.
30142 Wixom Road
Wixom, Michigan 48393
Attn:  General Counsel or Secretary

 

if to Executive:

 

Thomas E. Klema
The address on file with the records of the Company

 

9

--------------------------------------------------------------------------------


 

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

 

13.                               Withholding.  The Company shall be entitled to
withhold from payments due hereunder any required federal, state or local
withholding or other taxes.

 

14.                               Entire Agreement.  This Agreement, together
with Exhibit A and the Confidentiality Agreement, contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements, written or oral, with respect thereto.

 

15.                               Arbitration.

 

(a)                                 If the parties are unable to resolve any
dispute or claim relating directly or indirectly to this Agreement or any
dispute or claim between Executive and the Company or its officers, directors,
agents, or employees (a “Dispute”), then either party may require the matter to
be settled by final and binding arbitration by sending written notice of such
election to the other party clearly marked “Arbitration Demand.”  Such Dispute
shall be arbitrated in accordance with the terms and conditions of this
Section 15.  Notwithstanding the foregoing, either party may apply to a court of
competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm.

 

(b)                                 The Dispute shall be resolved by a single
arbitrator in an arbitration administered by the American Arbitration
Association in accordance with its Employment Arbitration Rules and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  The decision of the arbitrator shall be final and binding
on the parties, and specific performance giving effect to the decision of the
arbitrator may be ordered by any court of competent jurisdiction.

 

(c)                                  Nothing contained herein shall operate to
prevent either party from asserting counterclaim(s) in any arbitration commenced
in accordance with this Agreement, and any such party need not comply with the
procedural provisions of this Section 15 in order to assert such
counterclaim(s).

 

(d)                                 The arbitration shall be filed with the
office of the American Arbitration Association (“AAA”) located in Detroit,
Michigan or such other AAA office as the parties may agree upon (without any
obligation to so agree).  The arbitration shall be conducted pursuant to the
Employment Arbitration Rules of AAA as in effect at the time of the arbitration
hearing, such arbitration to be completed in a 60-day period.  In addition, the
following rules and procedures shall apply to the arbitration:

 

(i)                                     The arbitrator shall have the sole
authority to decide whether or not any Dispute between the parties is arbitrable
and whether the party presenting the issues to be arbitrated has satisfied the
conditions precedent to such party’s right to commence arbitration as required
by this Section 15.

 

(ii)                                  The decision of the arbitrator, which
shall be in writing and state the findings, the facts and conclusions of law
upon which the decision is based, shall be final and

 

10

--------------------------------------------------------------------------------


 

binding upon the parties, who shall forthwith comply after receipt thereof. 
Judgment upon the award rendered by the arbitrator may be entered by any
competent court.  Each party submits itself to the jurisdiction of any such
court, but only for the entry and enforcement to judgment with respect to the
decision of the arbitrator hereunder.

 

(iii)                               The arbitrator shall have the power to grant
all legal and equitable remedies (including, without limitation, specific
performance) and award compensatory and punitive damages if authorized by
applicable law.

 

(iv)                              Except as provided in Section 11, the parties
shall bear their own costs in preparing for and participating in the resolution
of any Dispute pursuant to this Section 15, and the costs of the
arbitrator(s) shall be equally divided between the parties.

 

(v)                                 Except as provided in the last sentence of
Section 15(a), the provisions of this Section 15 shall be a complete defense to
any suit, action or proceeding instituted in any federal, state or local court
or before any administrative tribunal with respect to any Dispute arising in
connection with this Agreement.  Any party commencing a lawsuit in violation of
this Section 15 shall pay the costs of the other party, including, without
limitation, reasonable attorney’s fees and defense costs.

 

16.                               Miscellaneous.

 

(a)                                 Governing Law.  This Agreement shall be
interpreted, construed, governed and enforced according to the laws of the State
of Michigan without regard to the application of choice of law rules.

 

(b)                                 Amendments.  No amendment or modification of
the terms or conditions of this Agreement shall be valid unless in writing and
signed by the parties hereto.

 

(c)                                  Severability.  If one or more provisions of
this Agreement are held to be invalid or unenforceable under applicable law,
such provisions shall be construed, if possible, so as to be enforceable under
applicable law, or such provisions shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

(d)                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the beneficiaries, heirs and
representatives of Executive (including the Beneficiary) and the successors and
assigns of the Company.  The Company shall require any successor (whether direct
or indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation, or otherwise) to all or substantially all of its
assets, by agreement in form and substance satisfactory to Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place.  Regardless whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the Company for purposes
of this Agreement.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Successors and Assigns.  Except as provided
in Section 16(d) in the case of the Company, or to the Beneficiary in the case
of the death of Executive, this Agreement is not assignable by any party and no
payment to be made hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or other charge.

 

(f)                                   Remedies Cumulative; No Waiver.  No remedy
conferred upon either party by this Agreement is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.  No delay or omission by either party in exercising any right,
remedy or power hereunder or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in such party’s sole discretion.

 

(g)                                  Survivorship.  Notwithstanding anything in
this Agreement to the contrary, all terms and provisions of this Agreement that
by their nature extend beyond the termination of this Agreement shall survive
such termination.

 

(h)                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute one document. 
Signatures to this Agreement may be delivered by any electronic means.

 

17.                               No Contract of Employment.  Nothing contained
in this Agreement will be construed as a right of Executive to be continued in
the employment of the Company, or as a limitation of the right of the Company to
discharge Executive with or without Cause, subject to the provisions hereof
governing severance payments and other rights of Executive following
termination.

 

18.                               Section 409A of the Code.  The intent of the
parties is that payments and benefits under this Agreement comply with, or be
exempt from, Section 409A of the Code and, accordingly, to the maximum extent
permitted, this Agreement shall be construed and interpreted in accordance with
such intent.  Executive’s termination of employment (or words to similar effect)
shall not be deemed to have occurred for purposes of this Agreement unless such
termination of employment constitutes a “separation from service” within the
meaning of Code Section 409A and the regulations and other guidance promulgated
thereunder.

 

(a)                                 Notwithstanding any provision to the
contrary in this Agreement, if Executive is deemed on the date of Executive’s
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B) and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any payment or the providing of any
benefit that constitutes “non-qualified deferred compensation” pursuant to Code
Section 409A and the regulations issued thereunder that is payable due to
Executive’s separation from service, to the extent required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment or benefit shall not be
made or provided to Executive prior to the earlier of (i) the expiration of the
six (6) month period measured from the date of Executive’s separation from
service, and (ii) the

 

12

--------------------------------------------------------------------------------


 

date of Executive’s death (the “Delay Period”).  On the first day of the seventh
month following the date of Executive’s separation from service or, if earlier,
on the date of Executive’s death, all payments delayed pursuant to this
Section 18(a) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due to Executive under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

 

(b)                                 To the extent any reimbursement of costs and
expenses provided for under this Agreement constitutes taxable income to
Executive for Federal income tax purposes, such reimbursements shall be made no
later than December 31 of the calendar year next following the calendar year in
which the expenses to be reimbursed are incurred.  With regard to any provision
herein that provides for reimbursement of expenses or in-kind benefits, except
as permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year. 
Any tax gross-ups provided for under this Agreement shall in no event be paid to
Executive later than the December 31 of the calendar year following the calendar
year in which the taxes subject to gross-up are incurred or paid by Executive.

 

(c)                                  If any amount under this Agreement is to be
paid in two or more installments, for purposes of Code Section 409A each
installment shall be treated as a separate payment.

 

19.                               Executive Acknowledgement.  Executive hereby
acknowledges that Executive has read and understands the provisions of this
Agreement, that Executive has been given the opportunity for Executive’s legal
counsel to review this Agreement, that the provisions of this Agreement are
reasonable and that Executive has received a copy of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first above written.

 

ROCKWELL MEDICAL, INC.

 

By:

/s/ Robert L. Chioini

 

/s/ Thomas E. Klema

Name:

Robert L. Chioini

 

Thomas E. Klema

Title:

President and Chief Executive Officer

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(a)                                 “Beneficiary” means any individual, trust or
other entity named by Executive to receive the payments and benefits payable
hereunder in the event of the death of Executive.  Executive may designate a
Beneficiary to receive such payments and benefits by completing a form provided
by the Company and delivering it to the General Counsel or Secretary of the
Company.  Executive may change his designated Beneficiary at any time (without
the consent of any prior Beneficiary) by completing and delivering to the
Company a new beneficiary designation form.  If a Beneficiary has not been
designated by Executive, or if no designated Beneficiary survives Executive,
then the payment and benefits provided under this Agreement, if any, will be
paid to Executive’s estate, which shall be deemed to be Executive’s Beneficiary.

 

(b)                                 “Cause” means:  (i) Executive’s willful and
continued neglect of Executive’s duties with the Company or willful failure to
comply with an express written directive of the Board relating to Executive’s
duties (other than as a result of Executive’s incapacity due to physical or
mental illness), after a written demand for substantial performance is delivered
to Executive by the Board (or a committee thereof) which specifically identifies
the manner in which the Company believes that Executive has neglected his duties
or failed to comply with a Board directive; (ii) the final conviction of
Executive of, or an entering of a guilty plea or a plea of no contest by
Executive to, a felony; or (iii) Executive’s willful engagement in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company.

 

For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without a reasonable belief that the action
or omission was in the best interests of the Company or following a specific
directive to take such action by the Board (or a committee thereof) or without a
reasonable belief that the action or omission would be in violation of
applicable law or regulation (including, without limitation, stock exchange
regulations).  Any act, or failure to act, based on authority given pursuant to
a resolution duly adopted by the Board, or the advice of counsel to the Company,
will be presumed to be done, or omitted to be done, by Executive in good faith
and in the best interests of the Company.

 

(c)                                  “Change of Control” means the occurrence of
any one of the following events:

 

(i)                                     any “person” (as defined in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, an underwriter temporarily holding
securities pursuant to an offering of such securities or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, directly or
indirectly (x) acquires “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) of securities representing more than 50% of the combined
voting power of the Company’s then outstanding securities or; (y) acquires
within a 12 consecutive month period “beneficial ownership” (as

 

A-1

--------------------------------------------------------------------------------


 

defined in Rule 13d-3 under the Exchange Act) of securities representing 35% of
the combined voting power of the Company’s then outstanding securities;

 

(ii)                                  persons who comprise a majority of the
Board are replaced during any 12 consecutive month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of such appointment or election;

 

(iii)                               the consummation of a reorganization,
merger, statutory share exchange, consolidation or similar corporate transaction
(each, a “Business Combination”) other than a Business Combination in which all
or substantially all of the individuals and entities who were the beneficial
owners of the Company’s voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, 50% or more of the
combined voting power of the voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such Business Combination; or

 

(iv)                              any “person” (as defined in Sections 13(d) and
14(d) of the Exchange Act) acquires all or substantially all of the assets of
the Company within any 12 consecutive month period.

 

Notwithstanding the foregoing, none of the foregoing events shall constitute a
Change of Control of the Company unless such event also constitutes a change in
ownership of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(v), a change in the effective control of the Company
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi) or a change
in ownership of a substantial portion of the assets of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii).

 

(d)                                 “Change of Control Date” means any date
after the date hereof on which a Change of Control occurs; provided, however,
that if a Change of Control occurs and if Executive’s employment with the
Company is terminated or an event constituting Good Reason (as defined below)
occurs prior to the Change of Control, and if it is reasonably demonstrated by
Executive that such termination or event (i) was at the request of a third party
who has taken steps reasonably calculated to effect the Change of Control, or
(ii) otherwise arose in connection with or in anticipation of the Change of
Control then, for all purposes of this Agreement, the Change of Control Date
shall mean the date immediately prior to the date of such termination or event.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder.

 

(f)                                   “Date of Termination” means the date
specified in a Notice of Termination pursuant to Section 8 hereof, or
Executive’s last date as an active employee of the Company before a termination
of employment due to death, Disability or other reason, as the case may be.

 

A-2

--------------------------------------------------------------------------------


 

(g)                                  “Disability” means a mental or physical
condition that renders Executive substantially incapable of performing his
duties and obligations under this Agreement, after taking into account
provisions for reasonable accommodation, as determined by a medical doctor (such
doctor to be mutually determined in good faith by the parties) for three or more
consecutive months or for a total of six months during any 12 consecutive
months; provided, that during such period the Company shall give Executive at
least 30 days’ written notice that it considers the time period for disability
to be running.

 

(h)                                 “Effective Period” means the period
beginning on the Change of Control Date and ending 18 months after the date of
the related Change of Control.

 

(i)                                     “Good Reason” means, unless Executive
has consented in writing thereto, the occurrence of any of the following: 
(i) the assignment to Executive of any duties materially inconsistent with
Executive’s position under this Agreement, including any material change in
status, title, authority, duties or responsibilities, or other action which
results in a material diminution in Executive’s duties or responsibilities;
(ii) a reduction in Executive’s Base Salary by the Company of more than 5%,
unless such reduction is made proportionately in connection with broader salary
reductions among all of the Company’s executive officers; (iii) the relocation
of Executive’s office to a location more than 30 miles from Wixom, Michigan;
(iv) the failure of the Company to comply with the provisions of Section 5 in
any material respect; or (v) the failure of the Company to obtain the assumption
in writing of the Company’s obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company within 15
days after a Business Combination or a sale or other disposition of all or
substantially all of the assets of the Company.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B
EMPLOYEE CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS,
NON-INTERFERENCE AND NON-COMPETITION AGREEMENT

 

The following is an agreement (“Agreement”) is made as of March 7, 2018 between
Rockwell Medical, Inc., a Michigan corporation (the “Company”), and any
successor in interest, and me, Thomas E. Klema, and this Agreement is a material
part of the consideration for my Employment Agreement with the Company:

 

1.                                      Job Title and Responsibility.  I
understand that my job title with the Company will be Vice President, Chief
Financial Officer, Treasurer and Secretary.  My job duties and responsibilities
will be those set forth in my Employment Agreement with the Company.

 

2.                                      Consideration.  I understand that the
consideration to me for entering into this Agreement is my Employment Agreement
with the Company, and I agree that this consideration is fully adequate to
support this Agreement.

 

3.                                      Proprietary Information.  I acknowledge
that the Company is engaged in a continuous program of research, development and
production.  I also acknowledge that the Company possesses or has rights to
secret, private, confidential information and processes (including processes and
information developed by me during my employment by the Company) which are
valuable, special and unique assets of the Company and which have commercial
value in the Company’s business (“Proprietary Information”).  Proprietary
Information includes, but is not limited to, information and details regarding
the Company’s business, trade or business secrets, inventions, intellectual
property, systems, policies, records, reports, manuals, documentation, models,
data and data bases, products, processes, operating systems, manufacturing
techniques, research and development techniques and processes, devices, methods,
formulas, compositions, compounds, projects, developments, plans, research,
financial data, personnel data, internal business information, strategic and
staffing plans and practices, business, marketing, promotional or sales plans,
practices or programs, training practices and programs, costs, rates and pricing
structures and business methods, computer programs and software, customer and
supplier identities, information and lists, confidential information regarding
customers and suppliers, and contacts at or knowledge of Company suppliers and
customers or of prospective or potential customers and suppliers of the Company.

 

4.                                      Obligation of Confidentiality.  I
understand and agree that my employment creates a relationship of confidence and
trust between the Company and me with respect to (i) all Proprietary
Information, and (ii) the confidential information of others with which the
Company has a business relationship.  At all times, both during my employment by
the Company and after the termination of my employment (whether voluntary or
involuntary), I will keep in confidence and trust all such information, and I
will not use, reveal, communicate, or disclose any such Proprietary Information
or confidential information to anyone or any entity, without the written consent
of the Company, unless I am ordered to make disclosure by a court of competent
jurisdiction.

 

5.                                      Ownership, Disclosure and Assignment of
Proprietary Information and Inventions.  In addition, I hereby agree as follows:

 

B-1

--------------------------------------------------------------------------------


 

(a)                                 Ownership and Assignment.  All Proprietary
Information is, and shall be, the sole and exclusive property of the Company and
its successors and assigns, and the Company and its successors and assigns shall
be the sole and exclusive owner of all Proprietary Information, including, but
not limited to, trade secrets, inventions, patents, trademarks, copyrights, and
all other rights in connection with such Proprietary Information.  I agree that
I have no rights in Proprietary Information.  I hereby assign, and shall assign,
to the Company and its successors and assigns any and all rights, title and
interest I may have or acquire in Proprietary Information.  Any copyrightable
work prepared in whole or in part by me in the course of my employment shall be
deemed “a work made for hire” under applicable copyright laws, and the Company
and its successors and assigns shall own all of the rights in any copyright.

 

(b)                                 Return of Materials and Property.  All
documents, records, apparatus, equipment, databases, data and information,
whether stored in physical form or by electronic means, and all electronic,
computer, intellectual, and physical property (“Materials and Property”),
whether or not pertaining to Proprietary Information, furnished to me by the
Company or produced by me or others in connection with employment, shall be and
remain the sole and exclusive property of the Company.  I shall return to the
Company all Materials and Property as and when requested by the Company.  Even
if the Company does not so request, I shall return all Materials and Property
upon termination of employment by me or by the Company for any reason, and I
will not take with me any Materials and Property, or any reproduction thereof,
upon such termination.

 

(c)                                  Notification.  During the term of my
employment and for one (1) year thereafter, I will promptly disclose to the
Company, or any persons designated by it, all improvements, inventions,
intellectual property, works of authorship, formulas, ideas, processes,
techniques, discoveries, developments, designs, devices, innovations, know-how
and data, and creative works in which copyright and/or unregistered design
rights will subsist in various media (collectively, “Inventions”), whether or
not such Inventions are patentable, which I make or conceive, contribute to,
reduce to practice, or learn, either alone or jointly with others, during the
term of my employment.

 

(d)                                 Ownership of Inventions.  I agree and
acknowledge that all Inventions which I make, conceive, develop, or reduce to
practice (in whole or in part, either alone or jointly with others) at any time
during my employment by the Company, and (i) which were created using the
equipment, supplies, facilities or trade secret information of the Company; or
(ii) which were developed during the hours for which I was compensated by the
Company; or (iii) which relate, at the time of conception, creation, development
or reduction to practice, to the business of the Company or to its actual or
demonstrably anticipated research and development; or (iv) which result from any
work performed by me for the Company, shall be the sole and exclusive property
of the Company and its successors and assigns (and to the fullest extent
permitted by law shall be deemed works made for hire), and the Company and its
successors and assigns shall be the sole and exclusive owner of all Inventions,
patents, copyrights and all other rights in connection therewith.  I hereby
assign to the Company any and all rights I may have or acquire in such
Inventions.  I agree that any such Invention required to be disclosed under
paragraph (c), above, within one (1) year after the termination of my employment
shall be presumed to have

 

B-2

--------------------------------------------------------------------------------


 

been conceived or made during my employment with the Company and will be
assigned to the Company unless and until I prove and establish to the contrary.

 

(e)                                  Assistance and Cooperation.  With respect
to Inventions described in paragraph (d), above, I will assist the Company in
every proper way (but at the Company’s expense) to obtain, and from time to time
enforce, patents, copyrights or other rights on these Inventions in any and all
countries, and will execute all documents reasonably necessary or appropriate
for this purpose.  This obligation shall survive the termination of my
employment.  In the event that the Company is unable for any reason whatsoever
to secure my signature to any document reasonably necessary or appropriate for
any of the foregoing purposes (including renewals, extensions, continuations,
divisions or continuations in part), I hereby irrevocably designate and appoint
the Company, and its duly authorized officers and agents, as my agents and
attorneys-in-fact to act for and in my behalf and instead of me, but only for
the purpose of executing and filing any such document and doing all other
lawfully permitted acts to accomplish the foregoing purposes with the same legal
force and effect as if executed by me.

 

(f)                                   Exempt Inventions.  I understand that this
Agreement does not require assignment of an Invention for which no equipment,
supplies, facilities, resources, or trade secret information of the Company was
used and which was developed entirely by me on my own time, unless the invention
relates (i) directly to the business of the Company or (ii) to the Company’s
actual or demonstrably anticipated research or development.  However, I will
disclose to the Company any Inventions I claim are exempt, as required by
paragraph (c) above, in order to permit the Company to determine such issues as
may arise.  Such disclosure shall be received in confidence by the Company.

 

6.                                      Prior Inventions.  As a matter of record
I attach hereto as Exhibit A a complete list of all inventions or improvements
relevant to the subject matter of my employment by the Company which have been
made or conceived or first reduced to practice by me, alone or jointly with
others, prior to my employment with the Company, that I desire to remove from
the operation of this Agreement, and I covenant that such list is complete.  If
no such list is attached to this Agreement, I represent that I have no such
inventions and improvements at the time of my signing this Agreement.

 

7.                                      Other Business Activities.  So that the
Company may be aware of the extent of any other demands upon my time and
attention, I will disclose to the Company (such disclosure to be held in
confidence by the Company) the nature and scope of any other business activity
in which I am or become engaged during the term of my employment.  During the
term of my employment, I will not engage in any business activity or employment
which is in competition with, or is related to, the Company’s business or its
actual or demonstrably anticipated research and development, or that will affect
in any manner my ability to perform fully all of my duties and responsibilities
for the Company.

 

8.                                      Non-Interference and Non-Solicitation of
Employees, Customers and Others.

 

(a)                                 During my employment with the Company and
for twelve (12) months after the termination of my employment (whether the
termination is by me or the Company, the “Restricted Period”), I will not, and
will not attempt to directly or indirectly do any one or more

 

B-3

--------------------------------------------------------------------------------


 

of the following:  (i) induce, encourage or solicit any employee, consultant, or
independent contractor of the Company to leave the Company for any reason,
unless specifically requested to take such action in writing by the Company; or
(ii) employ, retain, or engage any employee, consultant, or independent
contractor of the Company.  For purposes of this Section 8(a), the terms
“employee”, “consultant” and “independent contractor” shall include those who
served in such capacities during within twelve (12) months preceding the date of
the termination of my employment.

 

(b)                                 During the Restricted Period, I will not,
and will not attempt to, directly or indirectly, solicit, divert, disrupt,
interfere with or take away any Company customer, supplier, agent, vendor,
distributor, representative, or other contracting party with the Company that
had such a relationship with the Company during my employment with the Company
to a business that is a Competitor of the Company.  For purposes of this
Agreement, the term “Competitor” shall include any company or other entity
engaged in developing or commercializing any one or more of the following: 
(i) drug products, drug therapies and concentrates/dialysates that target
end-stage renal disease and chronic kidney disease resulting in the treatment of
iron deficiency, secondary hyperparathyroidism and hemodialysis or (ii) any
product or process developed and commercialized, or under development in whole
or in part, by the Company during my employment.

 

(c)                                  During the Restricted Period, I will not,
and will not attempt to, directly or indirectly induce any customer, supplier,
agent, vendor, distributor, representative, or other contracting party with the
Company that had such a relationship with the Company during my employment with
the Company, to reduce its patronage of the Company or to terminate any written
or oral agreement or understanding, or any other business relationship with the
Company.

 

9.                                      Non-Competition During and After
Employment.  During the Restricted Period, I will not directly or indirectly,
without the prior written consent of the Company, maintain a relationship with a
Competitor including as an employee, employer, consultant, agent, lender,
investor, principal, partner, stockholder, corporate officer, director, or in
any other individual or representative capacity.  I understand and agree that
the restrictions in this paragraph are necessary and reasonable to protect the
legitimate business interests of the Company.

 

10.                               Obligations to Former Employers.  I represent
that my execution of this Agreement, my employment with the Company, and my
performance of my duties and proposed duties to the Company will not violate any
obligations or agreements I have, or may have, with any former employer or any
other third party, including any obligations and agreements requiring me not to
compete or to keep confidential any proprietary or confidential information.  I
have not entered into, and I will not enter into, any agreement which conflicts
with this Agreement or that would, if performed by me, cause me to breach this
Agreement.  I further represent that I have no knowledge of any pending or
threatened litigation to which the Company may become a party by virtue of my
association with the Company.  I further agree to immediately inform the Company
of any such pending or threatened litigation should it come to my attention
during the course of my employment.  I also represent that I have provided to
the Company for its inspection before I signed this Agreement all
confidentiality, non-compete, non-solicitation, and all other employment-related
agreements and obligations to which I am party to which I am bound.

 

B-4

--------------------------------------------------------------------------------


 

11.                               Confidential Information of, and Agreements
with, Former Employers.  In the course of performing my duties to the Company, I
will not utilize any trade secrets, proprietary or confidential information of
or regarding any former employer or business affiliate, nor violate any written
or oral, express or implied agreement with any former employer or other third
party.

 

12.                               United States Government Obligations.  I
acknowledge that the Company from time to time may have agreements with other
persons or with the United States Government, or agencies thereof, which impose
obligations or restrictions on the Company regarding inventions made during the
course of work under such agreements or regarding the confidential nature of
such work.  I agree to be bound by all such obligations and restrictions which
are made known to me and to take all action necessary to discharge the
obligations of the Company under such agreements.

 

13.                               Remedies.  I acknowledge that my failure to
comply with, or my breach of, any of the terms and conditions of this Agreement
shall irreparably harm the Company, and that money damages would not adequately
compensate the Company for this harm.  Accordingly, I acknowledge that in the
event of a threatened or actual breach by me of any provision of this Agreement,
in addition to any other remedies the Company may have at law, the Company shall
be entitled to equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy then available, without requiring the Company to post any bond.  I agree
that nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such threatened or actual
breach, including money damages, and I agree that the Company shall be entitled
to recover from me any attorney’s fees it incurs in enforcing the terms of this
Agreement.

 

14.                               Not an Employment Agreement.  I acknowledge
and agree that this Agreement is not a contract of employment for any specific
period of time.

 

15.                               Miscellaneous.

 

(a)                                 Reformation and Severability.  If any
provision of this Agreement is held to be invalid or unenforceable under
applicable law, such provision shall be reformed and/or construed, if possible,
to be enforceable under applicable law; otherwise, such provision shall be
excluded from this Agreement and the balance of the Agreement shall remain fully
enforceable and valid in accordance with its terms.

 

(b)                                 No Waiver.  No delay or omission by the
Company in exercising any right hereunder will operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
is effective only in that instance and will not be construed as a bar to or
waiver of any right on any other occasion.

 

(c)                                  Reassignment.  I expressly consent to be
bound by the provisions of this Agreement for the benefit of the Company or any
subsidiary or affiliate thereof to whose employment I may be transferred,
without the necessity that this Agreement be reassigned at the time of such
transfer.

 

B-5

--------------------------------------------------------------------------------


 

(d)                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Michigan
(but not the law or principles of conflict of laws).  The parties submit to the
exclusive jurisdiction of the state or federal courts of Michigan for all
disputes arising out of or relating to this Agreement, and hereby waive, and
agree not to assert, in any action, suit, or proceeding between the parties
arising out of or relating to this Agreement that the action, suit, or
proceeding may not be brought or is not maintainable in such courts, that this
Agreement may not be enforced by such courts, that the action, suit, or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit, or proceeding is improper, or that the action, suit, or proceeding, if
brought in Michigan state court, may be removed to federal courts.

 

(e)                                  Effective Date.  This Agreement shall be
effective as of the date of my Employment Agreement with the Company, shall be
binding upon me, my heirs, executors, assigns and administrators, and shall
inure to the benefit of the Company and its successors and assigns.

 

(f)                                   Entire Agreement.  This Agreement,
together with my Employment Agreement with the Company, contains the entire
agreement of the parties relating to the subject matter herein, and may not be
waived, changed, extended or discharged except by an agreement in writing signed
by both parties.

 

(g)                                  Acknowledgement.  I acknowledge and agree
that I have fully read and that I understand all of the terms and provisions of
this Agreement, that I have had the opportunity to consult with an attorney and
to discuss this Agreement with an attorney, that I have had any questions
regarding the effect of this Agreement or the meaning of its terms answered to
my satisfaction, and, intending to be legally bound hereby, I freely and
voluntarily sign this Agreement.

 

 

 

Rockwell Medical, Inc.

 

 

 

 

 

By:

/s/ Robert L. Chioini

Signature:

/s/ Thomas E. Klema

 

Name:

Robert L. Chioini

 

Name:  Thomas E. Klema

 

Title:

President and Chief Executive Officer

 

B-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1.                                      The following is a complete list of all
inventions or improvements (“Intellectual Property”) relevant to my employment
by Rockwell Medical, Inc.  (the “Company”) that have been made or conceived or
first reduced to practice by me, alone or jointly with others, prior to my
employment by the Company that I desire to remove from the operation of the
Employee Confidentiality, Assignment of Inventions, Non-Interference and
Non-Competition Agreement between me and the Company (the “Employee Agreement”).

 

 

o

No Intellectual Property.

 

 

 

 

o

Any and all Intellectual Property regarding:

 

 

 

 

o

Additional sheets attached.

 

2.                                      I propose to bring to my employment the
following materials and documents of a former employer or materials and
documents created by me and/or others during any previous employment
(“Materials”):

 

 

o

No Materials.

 

 

 

 

o

Materials:

 

 

 

 

o

Additional sheets attached.

 

3.                                      I acknowledge and agree that the
Materials set forth above are being provided by me in accordance with the
representations set forth in Section 6 of the Employee Agreement between me and
the Company.

 

Signature:

 

 

Name:

 

 

 

A-1

--------------------------------------------------------------------------------